 In the MatterofBOOTHFISHERIES CORPORATION, EMPLOYERandAMERICAN FEDERATION OF LABOR, PETITIONERCase No. 1-RC-1632.Decided September 21, 1950.DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Joseph Lepie, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.Questions affecting commerce exist concerning the representationof employees of the Employer within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.4.The Petitioner contends that production and maintenance em-ployees at the Employer's plants B and, C, including watchmen, butexcluding office and clerical employees, professional employees, boat-men, guards, executives, foremen, and other supervisors, constitute anappropriate bargaining unit.The Employer contends that employeesat plants B and C, respectively, constitute separate appropriate plantunits.It would exclude watchmen and include American boatmen,taking a neutral position with respect to Canadian boatmen.There isno history of collective bargaining for employees at either plant.The Employer is engaged in canning sardines and in processing codfish and herring at its two Lubec, Maine, plants, situated one-thirdof a mile apart and known, respectively, as plant B and plant C.Both plants are operated on a seasonal basis.The canning season forplant B runs from June to October, and the canning season for plant Cruns from the end of August until the following April.The two91 NLRB No. 72.363 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDplants, though subject to general over-all supervision, are run as sep-arate enterprises, under different plant superintendents, and theirproduction operations and machinery are unrelated.There is nointerchange of employees between the plants.Each plant is separatelyequipped with a maintenance crew, and separate payrolls and recordsaremaintained at each plant.Work differs, and piecework wagescales differ in the respective plants.In view of the dissimilarity ofplant operations, the lack of employee interchange, and different work-ing conditions, we find that employees at plants B and C, respectively,constitute separate bargaining units.The Petitioner would include watchmen and would exclude boat-men.The Employer disagrees.Watchmen:The Employer has one watchman at plant B, not armed,uniformed, or deputized, who performs the customary duties of awatchman for approximately 90 percent of his working time. Duringthe remainder of the time, he does maintenance work in the boilerroom.We find that the watchman is employed as a guard within themeaning of the Act and shall exclude him from the unit found appro-priate for plant B employees.'Boatmen:To supply its Lubec plant with fish, the Employer ownsthree carrier boats, of which one is under American registry and oper-ated by American boatmen and the other two are under Canadian regis-try and operated by Canadian boatmen in American waters..Theboatmen on each carrier are a licensed captain'and an engineer with nospecial skill or experience.2Boatmen buy fish for the Employer'scannery at a price and in an amount fixed by the Employer. TheEmployer reimburses the fishermen directly for the purchases madeand compensates the boatmen on the basis of a fixed amount per hogs-head of fish, the exact amount depending on the distance travelled bythe boatmen.From this amount, the Employer deducts social secu-rity, unemployment compensation, and workmen's compensation, asrequired by law ; makes an allowance for maintenance of the boat ; andpays the remainder to the captain, who shares it with the engineer.The captains have authority to hire engineers and recommend theirdischarge.The operations of the Employer's boatmen form an in-tegral part of the Employer's production processes.We shall includethe engineers, but exclude captains, as supervisors, from the units.31Riverside Mills,.85NLRB 969.2Canadian boatmen hold American licenses and are not required to hold Canadianlicenses.'Cf.Seaboard Packing Company,91NLRB 529;North Lubec Manufacturing Can-ning.,Company,1-RC-1650 ;Haskins-Canning Corp.;1-RC-1649,decided this day. BOOTH FISHERTES CORPORATION365The following employees of the Employer constitute separate unitsappropriate for the purpose of collective bargaining within the mean-ing of Section 9 (b) of the Act:(a)All production and maintenance employees at the Employer'splant B at Lubec, Maine, including engineers, but excluding office andclerical employees, professional employees, guards, watchmen, execu-tives, captains, foremen, and other supervisors.(b).All production and maintenance employees at the Employer'splant C at Lubec, Maine, including engineers, but excluding office andclerical employees, professional employees, guards, executives, cap-tains, foremen, and other supervisors.[Text of Direction of Elections omitted from publication in thisvolume.]'